Citation Nr: 0204240	
Decision Date: 05/08/02    Archive Date: 05/17/02	

DOCKET NO.  96-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gastrectomy due to a duodenal ulcer, currently evaluated 
as 60 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to July 
1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.

The case was previously before the Board in December 1997, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed to the extent possible, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  The veteran's gastrointestinal disability does not 
approximate pronounced symptoms; periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss.

2.  The veteran's left knee disability is reflected by 
subjective complaints of pain and manifested primarily by 
post-traumatic osteoarthritic changes and clinical 
observations of active range of motion from 0 to 115 degrees 
of the left knee with chronic mild to moderate pain 
throughout range of motion as the only limiting subjective 
factor.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for residuals of a gastrectomy due to a duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A,5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.110, 4.114 
, Diagnostic Codes 7305, 7306, 7308 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for a 30 percent disability 
evaluation, but no more, for a left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A,5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

3.  The criteria for a total disability rating based on TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
gastrointestinal disorder, presently rated as 60 percent 
disabling and his left knee disability, presently evaluated 
as 20 percent disabling.

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).   

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

It bears emphasis that although VA has a "duty to assist" 
in the development of claims, that duty is not "a one-way  
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In April 2001 the veteran was scheduled for additional VA 
examination because the examination instructions from BVA had 
not been complied with.  In May 2001 the veteran canceled all 
examination appointments.  In June 2001 the veteran was 
informed that "the examining facility has indicated to this 
office that you do not 'want to go to appointments'.  We 
would like to ensure this is accurate information before 
processing your claim.  Please be advised that when it is 
determined that examination is needed (and this was ordered 
by the Board of Veterans' Appeals in their decision of 
December 9, 1997) and a claimant declines to appear for such 
examination that claim "shall" be denied (per 38 C.F.R. 
§ 3.655)."  The veteran was offered an opportunity to furnish 
a statement as to his willingness to appear for another 
examination, however, no further response was received from 
him.

Although the consequences of failure to report for a VA 
examination may include denial of the claim, see 38 C.F.R. §§ 
3.158 and 3.655, the Board considers that the preclusive 
effects of those provisions are unbefitting the circumstances 
of this case considering the quantity of medical records 
available for the Board's consideration as well as the length 
of time that this appeal has been in an active status.  
Accordingly, the Board will evaluate the veteran's 
entitlement to the benefits claimed on the basis of the 
evidence of record.  Under the circumstances, the Board also 
considers the objectives of the remand to have been satisfied 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Gastrointestinal Disability

Ratings governing the digestive system provide that 
evaluations under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  38 C.F.R. § 4.114.  A single evaluation 
will be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  

Under 38 C.F.R. § 4.114, DC 7305, a 60 percent rating is 
warranted for a duodenal ulcer when the impairment is severe, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

For a marginal (gastrojejunal) ulcer a 100 percent rating is 
warranted for pronounced symptoms; periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and weight loss.  
Totally incapacitating.  A 60 percent rating contemplates 
severe symptoms which are the same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7306.

According to Diagnostic Code 7308, a 20 percent evaluation is 
warranted for mild post-gastrectomy syndromes involving 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations; a 40 percent evaluation is warranted for 
moderate post-gastrectomy syndromes involving less frequent 
episodes of epigastric disorders than required for a 60 
percent evaluation with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

According to the veteran's service enlistment examination his 
weight was 150 pounds.  Gastritis was diagnosed during the 
veteran's service.  Service connection for a duodenal ulcer 
was established via a rating action of February 1963.  The 
veteran underwent surgery in September 1965.  In June 1966, 
his weight was reported as 147 pounds.  In 1968 the veteran 
underwent a gastric resection with jejunostomy.  A private 
hospitalization report from 1980 demonstrated additional 
surgery had been required to correct a small bowel 
obstruction.  A December 1980 rating decision increased the 
disability evaluation to 60 percent, which level has been 
maintained through the current appeal.  At the time of the 
1980 evaluation the veteran's weight was reported as 130 
pounds.  A upper GI series from June 1981 showed no active 
process but that only approximately 25 percent of the stomach 
remained.  In December 1985 his weight was recorded at 139 
pounds.  

A gastrointestinal exam reported in September 1992 included a 
barium swallow under fluoroscopic observation.  Both anatomic 
sites appeared patent with no evidence of ulcerations.  The 
mucosa of the gastric remnant had a normal pattern.  Barium 
readily entered the jejunum primarily through the most distal 
anastomosis.  The small bowel had a normal mucosal pattern.  
Impression was status post enterectomy with 
gastrojejunostomy.  The anastomosis sites were patent with no 
evidence of ulcerations to spontaneous gastroesophageal 
reflux.

A December 1993 VA examination reported the veteran's weight 
as 140 pounds.  The abdomen was described as proper and soft, 
bowel sounds within normal limits, no tenderness, and stool 
was reported as negative.  

In December 1996, the veteran was afforded an air contrast 
upper GI series and small bowel series.  The examiner noted 
that the veteran was status post partial gastrectomy.  The 
esophagus appeared unremarkable except for a small hiatal 
hernia with some minimal reflux.  There was some minimal 
esophageal dysmotility.  The gastric remnant anastomotic site 
and opacified proximal small bowel appeared unremarkable.  
Barium followed throughout the entire small bowel outlining 
normal appearing structure with normal spot films of the 
terminal ileum.  Opinion was hiatal hernia with minimal 
reflux and esophageal dysmotility post partial gastrectomy.  
Otherwise unremarkable air contrast upper GI series.  Small 
bowl series unremarkable.  A flexible sigmoidoscopy was also 
afforded in December 1996.  A rectal exam was performed which 
revealed a normal prostate.  The flexible sigmoidoscope was 
inserted to 10 centimeters without difficulty but no further 
due to a large amount of feces obstructing the lumen.  A 5-
millimeter sessile polyp was revealed just inside the anal 
verge.  The veteran underwent a colonoscopy with hot biopsy 
polypectomy in December 1996.  Further diagnostic studies 
were suggested.  The foregoing procedure was performed at a 
private facility, LaGrange Internal Medicine.

In May 1998, the veteran was afforded an emergency room 
assessment.  He presented with chest pain radiating into his 
right shoulder and back associated with shortness of breath, 
breaking out into sweat and feeling as if he may pass out.  
Physical examination of the musculoskeletal system revealed 
no joint tenderness or swelling noted.  Differential 
diagnosis for the chest pain syndrome was unstable angina, 
esophageal spasm, chest wall spasm, and cholecystitis.  
Assessment was chest pain and ruled out unstable angina.  

Thereafter, also in May 1998, the veteran underwent surgery 
for a nonservice connected disorder (coronary bypass).  He 
was readmitted shortly after discharge because of weakness, 
dehydration and evidence of small pleural effusion.  
Extremities were described as without edema.  The left leg 
venectomy incision was also reported as healing well.  There 
were no gastrointestinal abnormalities reported.  His weight 
decreased 10 to 12 pounds from pre-op weight.  It was 
reported that he was not having difficulties with diarrhea or 
constipation.  The veteran's medical problems reported in 
July 1998 were COPD, coronary artery disease, and status post 
coronary artery bypass grafting, gastroesophageal reflux 
which has been quiescent, anxiety and probable post 
pericardiotomy syndrome.  

In August 1998 the veteran was seen for a follow-up 
examination.  The veteran was reported with constipation 
since being placed on medication for his hypertension and 
heart disease.  Post surgery the examiner reported that the 
veteran had done nicely overall.  He has had some difficulty 
with post pericardiotomy syndrome which has essentially 
resolved.  The examiner also noted that he was an ex-smoker 
with emphysema and he is now maintained on oxygen at night, 
producing much better rest and his being more refreshed 
during the day.  His weight was reported at 148 pounds with 
blood pressure of 140/72.  He was reported out looking for 
work at that time.  On physical examination bowel sounds were 
present without hepatomegaly.  Extremities were reported 
without overt deformity.  Assessment was COPD; coronary 
artery disease and status post artery bypass grafting; 
Gastroesophageal reflux which has been quiescent; Anxiety; 
and probable post pericardiotomy syndrome, now quiescent.  

In June 1999 he was afforded a VA medical examination.  His 
weight was reported at 155 pounds.  On objective examination 
he was negative for melena, negative for bright red blood per 
rectum, and negative for constipation, with occasional loose 
bowel movement.  He was negative for chest pain and negative 
for shortness of breath.  He was positive for frequent 
urination and for sleep disorder.  He was positive for 
headaches with occasional dizziness and joint pain in the 
back, legs, neck and hands.  The abdomen was reported as 
soft, bowel sounds were positive, nontender and there were 
multiple abdominal scars present.  Rectal exam was hemi-
negative.  Impression was status post partial gastrectomy 
with Billroth II type -currently doing well.  There was no 
clinical evidence of gastroparesis or dumping syndrome.  
There was occasional weakness near syncope which appeared 
unrelated to meals.  History of coronary artery disease 
status post bypass graft and chronic left knee problems were 
also reported.  

A supplemental report was prepared on June 23, 1999.  An 
upper GI series revealed a small sliding hiatal hernia 
associated with the partial gastrectomy with a patent 
Billroth II type of gastrojejunal anastomosis.  A CBC 
revealed anemia with a hematocrit of 29.5 and an MCV of 68.9.  
The patient's ferritin level was low at 5.  His B-12 level 
was barely within the normal range of 258.  (Normal range 250 
to 1100).  The examiner reported patient's folate level was 
normal at greater than 20.7.  Impression was iron deficiency 
anemia in a 59-year-old male status post partial gastrectomy 
with a Billroth II anastomosis.  The examiner reported that 
his iron deficiency anemia could well be secondary to 
decreased iron absorption given his gastric surgery and 
Billroth II type gastrojejunal anastomosis.  Iron was 
reported as absorbed in the duodenum but such was no longer 
in the path of oral intake following his gastrectomy.  

The veteran's gastrointestinal disorder is currently assigned 
a 60 percent evaluation.  In this case, the criteria for a 
100 percent disability evaluation are not met.  

It bears emphasis that minor weight loss or greater losses of 
weight for periods of brief duration are not considered of 
importance in rating.  Rather, weight loss becomes of 
importance where there is appreciable loss which is sustained 
over a period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.  38 
C.F.R. § 4.112.  The record in this case demonstrates that 
the veteran does not currently suffer any appreciable weight 
loss attributable to a gastrointestinal disorder.  Moreover, 
although some anemia is present, such symptomatology is 
consistent with the assigned rating.  See Diagnostic Code 
7305.  Accordingly, the preponderance of the evidence is 
against a higher evaluation than currently assigned.  In sum, 
although the June 1999 examination demonstrated come clinical 
pathology, the overall examination did not demonstrate a 
disability approximating total incapacitation.  

Evaluation of the veteran's condition under other Diagnostic 
Codes 7305 or 7308 would not be more beneficial to the 
veteran because a higher evaluation is unavailable 
thereunder.  

Left Knee Disorder

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under diagnostic code 5257, a separate compensable 
evaluation may be available, under Diagnostic Codes 5003 or 
5010, if there is additional medical evidence of arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the clinical evidence does 
not demonstrate pertinent pathology such that evaluation 
under this diagnostic code would be appropriate.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Service medical records demonstrate a finding of congenital 
chondromalacia.  Records also contained a history of prior to 
service injury, however his military entrance examination had 
been negative.  Service connection for a left knee disorder 
was established by a February 14, 1963, rating decision.   

Over the course of the many years since service connection 
was established, the veteran underwent approximately five 
knee surgeries with his assigned evaluation accordingly 
fluctuating between 10 and 30 percent for the left knee.  A 
20 percent evaluation has been in effect since a May 1985 
rating decision.  Recent pathology associated with this 
disability include osteoarthritic changes, pain on motion, 
and crepitation.  X-rays have been interpreted to show 
extensive post-traumatic changes; private records from 1988 
through the present are essentially negative for complaints 
or findings relating to the left knee.  

X-rays of the veteran's left knee from September 1992 showed 
evidence of a moderately sized joint effusion.  No acute 
fractures were identified, and there was underlying low-grade 
diffuse degenerative arthritis demonstrated.

On June 1, 1999, he was afforded a knee examination.  The 
veteran reported continued pain over the course of the 40 
years since his inservice injury.  He noted to the examiner 
that he was unemployed because his work as a car salesman was 
not tolerated well by his knee.  After he underwent a 
coronary artery bypass graft with a saphenous vein graft 
being taken from his left thigh he was unable to wear a brace 
on his left leg as a result of the scarring and tenderness 
about the incision.  

Physical examination revealed a well-developed, well-
nourished male in no acute distress, alert and fully 
oriented.  He walked with a left genalgic gait, hurrying off 
his left lower extremity due to apparent pain in the left 
knee.  Examination of his left knee revealed a 6-inch median 
parapatellar incision which was well healed and nontender, a 
2-inch oblique incision over the medial joint line of the 
left knee, an incision which is also well healed, and 
finally, three puncture wounds about the patella and medial 
and lateral joint lines which are similarly well healed and 
nontender.  He had no effusion of the left knee.  He had 
active range of motion from 0 to 115 degrees of the left 
knee.  This was compared to 0 to 135 degrees of flexion of 
the right knee.  Despite the absence of the knee brace, there 
was no evidence of cruciate or collateral ligament laxity.  
He did have considerable tenderness on patellofemoral 
compression and considerable tenderness on palpation of the 
medial and lateral articular facets of the left patella.  He 
had tenderness over the medial joint line.  He had no 
neurovascular deficit.  He did not have excess fatigability 
of motion or at least no evidence of this on the examination 
and had no incoordination of movement of the left knee.  
Osteoarthritic changes consisting of mild sclerosis about the 
joint margins of the patellofemoral joints on all three 
compartments of the left knee were appreciated on 
roentgenograms.  Impression was post-traumatic arthritis of 
the left knee.  The examiner noted definite and obvious post-
traumatic arthritis of the left knee.  Range of motion of the 
knee was limited at least by history.  Some swelling of the 
left knee was also noted.  He did not appear to have excess 
fatigability, and there was no incoordination of the knee.  
The examiner also commented that pain was chronic and mild to 
moderate in intensity, and, therefore functional ability was 
limited at all times.  The examiner reported pain throughout 
the entire range of motion, which precluded active motion at 
115 degrees.  The examiner reported that his left knee 
problems do limit the range of job options available to him, 
although it would not in any way limit his ability to perform 
sedentary work.  The examiner commented that the only 
limiting subjective factor to this veteran's left knee range 
of motion was pain, as documented above. 

The most recent examination demonstrates leg flexion limited 
by pain only.  Affording the benefit of the doubt and in 
light of sections 4.40, 4.45 and 4.59, the Board considers 
that a 30 percent evaluation is approximated for the left 
knee disability.  Such an evaluation corresponds to the 
maximum rating allowed under Diagnostic Code 5260 for 
limitation of leg flexion.  In reaching this determination, 
the Board has considered that pain was the only limiting 
factor, which, despite being present throughout the entire 
range of motion, the level of pain was characterized as only 
ranging from mild to moderate and stopped active motion at 
115 degrees.  Considering the capacity of leg extension to 
such a degree without regard to pain would produce a 
noncompensable evaluation, the Board considers that the 
assigned 30 percent takes full cognizance of the presence of 
mild to moderate pain throughout range of motion and that any 
higher evaluation is not demonstrated or approximated.

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  Thus evaluation pursuant to any other 
Diagnostic Code, such as Diagnostic Code 5258, would violate 
the principle against pyramiding. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

Individual Unemployability

In order to establish entitlement to a total compensation 
rating based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there is a 
single service connected disability ratable at 60 percent or 
more or when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. For VA purposes, the term "unemployability" 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75- 91; 57 Fed. 
Reg. 2317 (1992).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  Service 
connection is presently in effect for the following 
disabilities: residuals of a gastrectomy due to a duodenal 
ulcer, evaluated as 60 percent disabling and for a left knee 
disability, evaluated as 30 percent disabling.  His combined 
service-connected disability rating is calculated to be at 72 
percent.

According to the veteran's application for a total rating, he 
has a high school education.

The veteran has reported past employment as manager of a 
video station between 1987 and 1989; as a manager of a 
bowling lane between 1989 and December 1990; he was again 
employed in July 1991 until December 1991.  The veteran has 
testified that as to his last employment he was employed by a 
friend of his.  He also reported missing so much time from 
work and that he also had to make arrangements for rest at 
work.  He, thereafter, obtained employment with a chemical 
company in December 1992.  This latter employment entailed 
carrying cases and was too strenuous.  The veteran's 
vocational rehabilitation record through February  1994 
indicated that his medical problems would not interfere with 
attending school at that time.  In July 1994 the record 
reflects that the veteran was no longer participating in the 
rehabilitation program.  

The Board has thoroughly reviewed the evidence of record, and 
finds that although the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), the preponderance of the 
evidence is against a finding that the veteran's service- 
connected disabilities render him unable to follow 
substantially gainful occupation.

As noted above, in December 1997, the Board remanded the case 
for additional development.  The additional development was 
to include a joint opinion from the examiners who had 
performed the gastroenterological and orthopedic examinations 
as to the effect that the veteran's service-connected 
disabilities had upon his ability to work.  Such was not 
accomplished because the veteran failed to report for the 
examination, and evidence produced at such examination that 
might have proven favorable to his claim is unavailable.  

The Board does not doubt the severity of the veteran's 
service-connected disabilities.  However, it appears from the 
record, particularly statements from June 1999 knee 
examination report, that the veteran is employable.  The 
Board notes that the focus of a TDIU is on service-connected 
disabilities, and not the effects of nonservice-connected 
disabilities.  In the present case, besides the veteran's own 
contentions, there is no evidence of record, such as an 
opinion from a medical or other professional, that the 
veteran's service-connected disabilities render him 
unemployable.  The only medical opinion that addresses the 
question at hand, that of the foregoing June 1999 examiner, 
goes against the veteran's claim.  

The record demonstrates that sedentary employment is clearly 
not precluded in consideration of the veteran's knee 
disability alone.  The Board also notes the veteran was 
seeking employment in August 1998 and that the 
gastrointestinal examination in June 1999 reported the 
veteran as doing well.  Moreover, while the record reflects 
substantial medical problems associated with COPD, emphysema 
and coronary pathology, the veteran has not been service-
connected for any of the foregoing disorders.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim.  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for further 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disabilities at issue have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary recent inpatient care for his service 
connected disabilities.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to an increased evaluation for the residuals of a 
gastrectomy due to a duodenal ulcer is denied

Entitlement to a 30 percent disability evaluation for a left 
knee disability, but no greater, is granted.

Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

